Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received July 28th, 2021.  Claims 1-25, 27, 29, 33, 38-39 have been canceled.  Claims 26, 28, 30-32, 34-37, 40-45 have been amended. Claims 26, 28, 30-32, 34-37, 40-45 have been entered and are presented for examination. 
Application 15/779,140 is a 371 of PCT/EP2016/079047 (11/28/2016) and PCT/EP2016/079047 has PRO 62/260,371 (11/27/2015).
Response to Arguments
Applicant’s arguments, filed July 28th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 28, 30, 32, 34, 37, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charpenter et al. (US 2008/0310338) in view of Chen et al. (US 2017/0111160) in view of Jiang (US 2005/0047363).
Regarding claims 26, 41-42, Charpenter et al. discloses method for controlling Hybrid Automatic Repeat reQuest (HARQ) feedback for communication between nodes of a communication system (see Title [Configurable Acknowledgement Mode for a Hybrid Automatic Repeat Request Protocol; see also Figure 14]), comprising: evaluating one or more factors, including at least one of conditions of a transmission channel between a first one of the nodes as a transmitter and a second one of the nodes as a receiver, a required level of reliability for the communication between the nodes, or a timing constraint on the communication between the nodes; selecting, at the transmitter as a selected HARQ feedback process, a first HARQ feedback process or a second HARQ feedback process or a combination of the first and second HARQ feedback processes (paragraph 0120-0121 [a first and a second acknowledgement mode according to which the HARQ re-transmission protocol can be operated is performed based on at least one of a Quality of Service attribute or a physical layer parameter; the term may be any parameter which characterizes a service, such as a maximum allowable delay for e.g. delay-critical services, or a data rate, respectively, bit-rate of the service of interest]), in dependence on the evaluating ; and sending an instruction from the transmitter to the receiver, indicating the selected HARQ feedback process (see Figure 14 [configuration message to use a feedback process (also paragraph 0071)]).
Charpenter et al. discloses selecting between two HARQ process wherein one is a convention ACK/NACK which is more reliable (paragraphs 0123; 0156).
Charpenter et al. does not disclose wherein the first HARQ feedback process provides faster feedback than the second HARQ feedback process and the second HARQ feedback process provides more reliable feedback than the first HARQ feedback process, wherein the feedback messages used in the first HARQ feedback process contain feedback to a smaller number of recently used HARQ processes than feedback messages used in the second HARQ feedback process.
However, Chen et al. discloses latency associated with HARQ operations may be reduced by providing both an initial transmission and HARQ feedback within a single subframe, such as an adaptive subframe (paragraphs 0046, 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Chen et al. into the system of the references as combined above since Chen et al. gives another type of HARQ feedback in the system that provides faster feedback than conventional which can be used for services that require low latency feedback.   
The references as combined above do not explicitly disclose wherein the first and second HARQ feedback processes operate at least partly on the same transmission buffers or queues
Charpenter et al. discloses multiple bearers but does not explicitly disclose wherein the first and second feedback processes operate at least partly on the same transmission buffers or queues.
(paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention to recognize the bearers could share a buffer wherein the motivation for this is a design choice since each bearer could have its own transmission buffer.
Regarding claim 28, Charpenter et al. further discloses the second feedback process is a scheduled HARQ feedback process (paragraphs 0162 and 0166 [convention HARQ]).  Chen et al. further discloses wherein the first feedback process is a self- contained HARQ feedback process.
Chen et al. discloses latency associated with HARQ operations may be reduced by providing both an initial transmission and HARQ feedback within a single subframe, such as an adaptive subframe (paragraphs 0046, 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Chen et al. into the system of the references as combined above since Chen et al. gives another type of HARQ feedback in the system that provides faster feedback than conventional which can be used for services that require low latency feedback.   
Regarding claim 30, Charpenter et al. further discloses the second feedback process is a scheduled HARQ feedback process (paragraphs 0162 and 0166 [convention HARQ]).  
Chen et al. further suggests wherein the feedback messages in the first HARQ feedback process contain feedback to a single HARQ process that is active while the feedback messages in the second HARQ feedback process contain feedback to all HARQ processes that are active for the communication between nodes.
Chen et al. discloses HARQ timing for DL/UL subframes may be separately managed from A subframes 215. That is, for A subframes, HARQ timing may be self-contained within a subframe and in (paragraph 0076) which suggests the HARQ timing of non-A subframes can be non-self-contained.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Chen et al. into the system of the references as combined above since Chen et al. gives a definition for fast HARQ.   
Regarding claim 32, the references as combined disclose all the recited subject matter in claim 26.  However Chen et al. further suggests wherein the first feedback process uses shorter feedback messages than the second feedback process (paragraphs 0046, 0076 [an initial transmission and HARQ feedback within a single subframe]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Chen et al. into the system of the references as combined above since Chen et al. gives another type of HARQ feedback in the system that provides faster feedback than conventional which can be used for services that require low latency feedback.   
Regarding claim 33, Charpenter et al. further discloses The method according to claim 26, wherein the selectively employing of the one or both feedback processes is done based on transmission channel conditions, and/or a required level of reliability and/or timing constraints (paragraph 0083 [quality based]).
Regarding claim 34, the references as combined above disclose all the recited subject matter in claim 26, but do not explicitly disclose wherein feedback messages in the first feedback process are periodically transmitted using a preconfigured transmission resource.
However, it is well-known in the art to periodically transmit feedback information on a set resource wherein such a feature would obvious since a fast HARQ does not need to be scheduled unlike conventional HARQ feedback.  Periodicity along with a determined resource would enable the 
	Regarding claim 37, the references as combined further make obvious wherein the selectively employing of the one or both of the first and second feedback processes comprises using one of the first and second feedback processes for certain conditions of the transmission channel, or for certain required levels of reliability, or for certain applicable timing constraints, and using both the first and second feedback processes for certain other conditions of the transmission channel, or for certain other required levels of reliability, or for certain other applicable timing constraints.
	Charpenter et al. further discloses selectively employing one or both of a first feedback process and a second feedback process (see Figure 14 [configuration message to use a feedback process (also paragraph 0071)])
However, Chen et al. discloses latency associated with HARQ operations may be reduced by providing both an initial transmission and HARQ feedback within a single subframe, such as an adaptive subframe (paragraphs 0046, 0076).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize one or both of the feedback schemes could be implemented. 
	Regarding claim 40, Charpenter et al. further discloses wherein the first node is a radio base station of a wireless communication system and the second node is a user equipment of the wireless communication system (paragraph 0085 [eNodeB/Mobile Station]).


Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charpenter et al. (US 2008/0310338) in view of Chen et al. (US 2017/0111160) in view of Jiang (US 2005/0047363) as applied to claims 26 above, and further in view of He et al. (US 10,931,425).	

However, such a feature becomes obvious in light of He et al. which discloses including or not including CRC bits to the HARQ ACK wherein minimizing the UCI payload by omitting CRC bits can benefit (see Figure 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the fast feedback could not include the CRC bits to keep the transmission small and increase transmission speed and it would be obvious to include the CRC bits in the conventional ACK  wherein one motivation behind is to minimize the signaling overhead in case of small UCI payload size. 

Claims 35-36, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charpenter et al. (US 2008/0310338) in view of Chen et al. (US 2017/0111160)in view of Jiang (US 2005/0047363) as applied to claims 26 above, and further in view of Sun et al. (US 2015/0180517).	
Regarding claims 35, 43-45, Charpenter et al. further suggests wherein feedback messages in the second feedback process are transmitted based on a grant indication for an uplink data channel (paragraphs 0162, 0166 [conventional HARQ feedback; convention in the art requires a grant or else collision may occur]).
Chen et al. disclose transmission of UCI can be in a separate PUCCH, or may be piggybacked on the PUSCH (paragraph 0067).
However, Charpenter et al. does not specifically disclose the feature. 
(paragraph 0076).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a grant could indicate transmission of the HARQ ACK on the PUSCH wherein the fast feedback could be used with the PUCCH since it does not require a grant. The motivation for this is to be in line with conventional techniques in the art.
Regarding claim 36, the references as combined above disclose all the recited subject matter in claim 35, and further make obvious wherein the grant indication contains explicit information on whether the feedback messages in the second feedback process shall be transmitted or not.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a grant could indicate transmission of the HARQ ACK on the PUSCH.  The motivation for this is to be in line with conventional techniques in the art.


Related Art not Relied Upon
Bergman (US 2011/0016369) discloses using either a Fast HARQ protocol or conventional HARQ protocol base on the communication link between transmitter and receiver.  The indication to use the Fast HARQ is sent by the transmitter.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-HARQld can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465